Title: From Benjamin Franklin to Deborah Franklin, 9 February 1765
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Feb. 9. 1765
I have been so hurried of late, that I could not write much by this Packet. One Letter to the Speaker, and one to you, is all I shall be able to make out. Thanks to God, I am got perfectly well, my Cough quite gone. My Arms, too, continue mending, so that I can now put on and off my Cloaths, but do not practice it yet, as it still hurts me a little. John continues with me, behaves very well, and talks of returning with me.
Mrs. Stevenson has bought the Things you wrote for, and they will go in Capt. Robinson. She presents her Compliments, and wishes you would come over and bring Sally. I purpose sending in the Chest some Books for Cousin Colbert, if the Bookseller sends them in time enough.
I hope to be able to return about the End of Summer. I will look out for a Watch for Sally, as you desire, to bring with me. The Reason I did not think of it before, was your suffering her to wear yours, which you seldom use your self.
Major Small arriv’d here about 3 Weeks since, very well, and gave me the Pleasure of hearing that he left you and Sally and our other Children well also. The News of Col. Bouquet’s Success gave great Satsifaction here, but to none more than myself, upon his Account as well as the Country’s.
I don’t know whether I mentioned in any former Letter that I could wish you to send me what Letters come to your hands directed for me in my Absence. I particularly want those that went from the Post Office here.
I am oblig’d to our Landlord for his Civility, and shall always remember it. I hope by this Time your Trouble of Moving is over, and that you are compleatly settled.
I went to see Mrs. West. She was then unwell, and I did not see her; and have since been too busy; but shall wait on them again very soon.
My Love to all. I am, my dear Debby, Your affectionate Husband
B Franklin
I rec’d. yours of Dec. 6. 12, and 19.
 
Addressed: To / Mrs Franklin / at the Post Office / Philadelphia / via New York / per Packet / Free B Franklin
